      Case1
      Case :15-cr-00379-PKC Document
           1:15-cr-00379-PKC Documen
                                   t3 1 F
                                     32 iled0
                                        Filed  2
                                               /04/19 P
                                              02/05/19  age3
                                                       Page 1o
                                                             f4
                                                             of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------X
                                        :
UNITED STATES OF AMERICA                :        ORDER
                                        :
        - v. -                          :        S2 15 Cr. 379 (PKC)
                                        :
JUAN ANTONIO HERNANDEZ ALVARADO,        :
                                        :
                        Defendant.      :
 ---------------------------------------X

          Whereas the parties have requested an adjournment of

the deadline for Rule 16 discovery until February 15, 2019, and

a corresponding adjournment of the February 21, 2019 status

conference,

          IT IS HEREBY ORDERED that the parties’ requests are

granted and the February 21, 2019 conference is adjourned until

M
_a
 _r
  _c
   _h 8
      ,
    ___
March  __
      8, 20
          _1
           _9
            _
         2019 a
              t
             ____
              at no
                  _o
                   _n
                    _
                 noon_____; and

          IT IS FURTHER ORDERED that the time between February
               Ma
                rch 8
               March ,2019
                     8, 2019
21, 2019 and ________________________ is excluded in the

interest of justice under the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7)(A), upon consent, and in order to allow defense

counsel and the defendant time to review discovery and evaluate

pretrial motion practice, and for the parties to engage in

litigation under Rule 16(d)(1) if necessary. The Court finds

that the ends of justice served by this exclusion of time
      Case1
      Case :15-cr-00379-PKC Document
           1:15-cr-00379-PKC Documen
                                   t3 1 F
                                     32 iled0
                                        Filed  2
                                               /04/19 P
                                              02/05/19  age4
                                                       Page 2o
                                                             f4
                                                             of 2



outweigh the interests of the public and the defendant in a

speedy trial.

Dated: New York, New York
                5
       February _
                5_, 2019


                          __________________________________
                          HONORABLE P. KEVIN CASTEL
                          United States District Judge
                          Southern District of New York
